Citation Nr: 9928613	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-03 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1964 to May 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran perfected a timely appeal 
with respect to four issues determined by the RO at that 
time.  However, prior to review by the Board, the issues of 
entitlement to a compensable evaluation to service-connected 
otitis media and entitlement to a compensable evaluation 
under 38 C.F.R. § 3.324 (1998) were resolved.  Moreover, in 
its March 1998 decision/remand, the Board denied the 
veteran's entitlement to a compensable evaluation for 
bilateral hearing loss.  Such determination became final.  
See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1998).

In March 1998, the Board remanded the issue of entitlement to 
service connection for a headache disability for additional 
development.  As all requested actions have been 
accomplished, to the extent possible, the Board may now 
proceed to address the veteran's claim.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent evidence of record is in relative equipoise 
with respect to whether the veteran's headache disability is 
related to his service-connected otitis media.


CONCLUSION OF LAW

All benefit of the doubt being resolved in the veteran's 
favor, a headache disability was caused or aggravated by 
service-connected otitis media.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as those affecting the organic nervous 
system, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

Reports of medical examination dated at pre-induction and 
separation indicate that the veteran's vascular system was 
clinically evaluated as normal.

VA examination in May 1967 was negative for notation of 
complaints of headaches.

In a rating decision dated in June 1967, the RO established 
service connection for defective hearing.

The claims file contains records of VA treatment dated from 
March 1990 to September 1991.  In March 1990 the veteran 
complained of headaches of one years' duration.  An entry 
dated in April 1990 contains notation of the veteran having 
had a motor vehicle accident two years earlier, resulting in 
a 15-to-18 second loss of consciousness.  A July 1990 record 
notes a history of persistent headaches since a motor vehicle 
accident.  That record indicates that there was no head 
injury associated with the accident.  The veteran described 
the headaches as diffuse pressure throughout the entire head.  
The veteran also complained of memory problems with 
headaches.  The veteran stated that his headache never 
completely went away.  The impression was muscle contraction 
headaches.  In February 1991 the veteran also complained of 
frequent headaches.  A May 1991 record shows diagnoses of 
likely otitis media and borderline blood pressure.  Available 
outpatient records also reflect ongoing treatment for hearing 
loss.

In a statement received in October 1991, the veteran 
complained of intermittent earaches since 1965, and further 
stated that in the three years prior he had experienced 
continuous earaches and headaches.

In November 1991 the veteran presented for a VA examination.  
He was admitted for examination of his headache complaints.  
Computerized tomography of the head was normal at that time.  
Attached to the examination report are neurology clinic notes 
reflecting notation of the veteran's history of chronic 
tension headaches.  Records noted the veteran motor vehicle 
accident in 1988 resulting in injuries, but no head trauma, 
and further noted that since that time the veteran had had 
chronic headaches.  The impressions upon examination were 
chronic headaches/muscle tension headaches.  

In a statement dated in May 1992, D.L., M.D., indicated that 
the veteran had problems with sinuses, ear infections and 
decreased hearing, with secondary headaches.  In another May 
1992 statement, B.S., M.D. indicated that the veteran had a 
history of ear and headache problems.  The veteran stated 
that the had had headaches practically all his life and that 
such had been worse since he was in a vehicle accident four 
years earlier and suffered head and back injuries.  

In a statement received in June 1992, the veteran related 
that during service he was exposed to weapons blasts and as a 
result developed earaches, some ringing in his ears and that 
after service he went to a VA hospital with earache and 
running ears, with some ringing in his ears and "probably 
with a mild headache."  He then related that he had ear and 
sinus operations and that he continued to have headaches.  He 
stated that he had had bad headaches since his May 1988 
accident.

In August 1992, the RO granted service connection for otitis 
media with a perforated left tympanic membrane.

In December 1992, the veteran indicated that his pressure 
ache and headache were unbearable.  He discussed his ear 
problems and hearing difficulties as well as his headaches.

In January 1996, the Board remanded the veteran's claim for 
further development.  

In April 1996, a VA audiologic examiner indicated that she 
did not feel qualified to give a medical opinion as to 
whether the veteran's headaches were the result of hearing 
loss and ear problems.  

In May 1996, the veteran presented for a VA audio/ear-disease 
examination.  The examiner noted the veteran's history of 
chronic otitis media and hearing problems.  The veteran 
complained of intermittent headaches stated to be not 
associated with flare-ups of the ear problems.  The examiner 
noted that neurology had found no other explainable source 
for his headaches.  The examiner then commented that 
physicians did not typically see chronic otitis media 
patients with headaches unless there had been some sequela of 
the chronic otitis media.  The examiner stated that the 
veteran had not been having otitis media problems for a long 
enough period of time and that in the face of inactive ear 
disease the likelihood of a chronic complication from otitis 
media seemed to be very unlikely.  The examiner concluded 
that there were no manifestations of otitis media and/or its 
residuals on physical examination that date and referenced 
neurologic examination as normal.  The examiner stated that 
he would not "favor his problems with otitis media as the 
source or etiology of [the veteran's] headaches at this 
time."

VA special neurologic examination was also conducted in May 
1996.  The examiner noted that the veteran had received a 
concussive trauma secondary to a nearby explosion in the 
early 1960's and that since that time he had had a long 
history of otitis media.  The examiner continued to note that 
over the past several years the veteran had developed 
headaches, pressure-like, primarily at the vertex, and also 
with some non-throbbing component beginning in the area of 
his ears.  The veteran reported that treatment of his ear had 
helped with his headaches.  The veteran again gave a history 
of chronic otologic problems and the examiner noted a history 
of hearing loss, sinusitis and rhinitis with sinus surgery.  
The examiner also noted a past history of a 1988 motor 
vehicle accident in which the veteran lost consciousness.  
The conclusion was that the veteran's headaches did not 
appear to be migrainous in nature, but were "most probably 
related to his history of ear problems."  The diagnosis was 
chronic otitis media and chronic headaches, "most likely 
associated with his ear problems."  

The claims file contains VA outpatient records dated from 
February 1993 through June 1996 and reflecting treatment for 
ear and sinus problems.  A record dated in June 1996 shows 
that the veteran continued to complain of headaches.  

In August 1996, the veteran presented for VA audio-ear 
disease examination for the purpose of obtaining clarifying 
information relevant to the nature and etiology of his 
headaches.  The examiner noted that the veteran's headaches 
were intermittent and did not seem to be associated 
specifically with flare-ups of his chronic otitis media.  No 
significant sinus disease was shown by computerized 
tomography.  The examiner stated that it was "possible" 
that the veteran's nasal congestion and obstruction could be 
related to his intermittent headaches, and that "[i]f and 
when he has flare-ups or swelling of his nasal mucosa, this 
could refer some pain as headaches."  

Also dated in August 1996 is an amendment to the prior 
neurologic examination regarding the veteran's headaches.  
The examiner stated that "[w]hile it is certainly always 
desirable to be able to definitely pin down the etiology of 
headaches, unfortunately, this is not always possible."  
That examiner noted that testing had been normal and that 
there was no indication of any neurological deficits or 
problems, and that the most reasonable explanation for his 
headaches would be that of recurrent headaches associated 
with recurrent chronic sinusitis and more particularly 
recurrent otitis media.  The examiner stated that it was 
believed that "the chronic inflammation, as well as chronic 
scarring, that can be associated with these infectious 
processes could cause the sorts of headaches" that the 
veteran complains of and that no other reasonable explanation 
had been found for that.  The examiner stated that if further 
work-up was required it should be in the field of 
otolaryngology.

In August 1998, the veteran again appeared for VA 
examination.  He gave a history of exposure to an artillery 
explosion during service, and stated that such was the 
initiating event of his ear problems.  His main complaint was 
of frontal headaches, most severe in hot weather.  He denied 
nasal obstruction, sinus tenderness or pressure, fevers, 
chills or nasal discharge.  He also complained of earaches 
and headaches when the temperature was below 40 degrees.  He 
also reported some memory losses in association with his 
headaches.  The examiner indicated that the area the veteran 
identified as relevant to headaches was the frontal sinus and 
stated that is was "possible that he does have frontal sinus 
disease; although he has no other related complaints of nasal 
congestion, rhinitis, post nasal drainage, facial pain and 
pressure or frontal pain and pressure when he has this severe 
headache.  The examiner also noted that the veteran that the 
veteran related memory difficulties to headaches made it 
unlikely that such were sinus.  The examiner stated that the 
veteran's ears would be treated as needed for infection and 
did not appear to be causing any of his headaches.

In connection with spinal examination conducted in September 
1998, a VA examiner commented that the veteran had back 
impairment that was "secondary to his motor vehicle accident 
which was secondary to his chronic otitis media and hearing 
loss."

In November 1998 a VA neurologic examiner considered the 
veterans' complaints of headache and reviewed the claims 
file.  The diagnosis was common migraine headaches opined to 
be less likely causally related to his period of service or 
service-connected chronic otitis media and/or hearing loss.  
The examiner continued to comment that occasionally people 
would have the onset of a vascular type headache following a 
head injury and that such is certainly consistent with the 
history expressed in the chart for the veteran's 1988 
automobile accident.  The examiner also commented that the 
episodic nature of the headache would argue against such 
being due to any type of structural lesion or any type of 
focal inflammatory lesion such as chronic otitis media.  

Addendum to the August 1998 VA examination, dated in March 
1999, states that it is "unlikely that auto accident related 
to his ears."

Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107; the veteran has 
presented a claim which is plausible based on all the 
evidence.  The Board is also satisfied that all relevant and 
available facts have been properly developed.  The veteran 
has been examined by the VA in connection with his claim and 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
finds all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet.App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

The Board must determine whether evidence supports the 
veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

In this case the Board first notes that there is competent 
and probative evidence of a current headache disability.  
Headache complaints, and any pertinent diagnoses were first 
documented after service.  The veteran argues that his 
service-connected ear problems caused or have aggravated his 
headaches.  He is service-connected both for hearing loss and 
for otitis media.  However, the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge that would render his opinion on medical causation 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 
nexus between a service-connected disability and the claimed 
disability is required in order to grant service connection.  
See 38 C.F.R. § 3.310.  Thus, in connection with this claim, 
VA has obtained competent medical opinions from physicians 
with knowledge in the areas of neurologic and ear diseases.  
Those examiners reviewed the relevant medical facts of this 
case, such as the veteran's history of chronic ear problems 
and his post-service injury in 1988.  Such opinions are in 
relative equipoise, as discussed below.  

The May 1996 examiner clearly indicated that the veteran had 
no history of sequelae from chronic otitis media and no 
current findings that would favor otitis media as the source 
of the veteran's headaches.  However, in August 1996 an 
examiner stated that a relationship between otitis media and 
the veteran's headaches was possible.  Further, a neurologic 
opinion obtained in May 1996 indicates that a relationship 
was most probable.  Other neurologic opinions of record 
suggest a relationship between the veteran's headaches and 
his service-connected ear problems based on the lack of any 
demonstrated neurologic etiology.  In August 1996, 
clarification as to prior neurologic examination included 
comment that it was not always possible to pin down an 
etiology and that as there was no indication of neurologic 
deficits the most reasonable explanation for headaches was as 
caused by the veteran's ear problems.  In comparison, in 
August 1998, an ear examiner related that factors 
specifically associated with the veteran's ear and headache 
complaints made it unlikely that his headaches were sinus in 
nature, and further indicated that the veteran's ears did not 
appear to be causing his headaches.  Finally, in November 
1998 a neurologic examiner reviewed prior reports and 
opinions, and opined that the veteran had common migraine 
headaches that were less likely causally related to service 
or to service-connected disability, stating instead that the 
veteran's headaches were consistent with his history of post-
service injury and inconsistent with headaches.  Also at odds 
are opinions as to whether the veteran's ear problems, 
instead of directly causing his headaches, may have caused 
the 1988 accident in turn resulting in or aggravating a 
headache disability.  

In short, opinions obtained from competent ear, nose and 
throat, and neurologic specialists who had access to the 
relevant facts and the claims file are in conflict as to 
whether any relationship exists between otitis media and 
headaches.  Thus, any doubt will be resolved in the veteran's 
favor and service connection for a headache disability as 
secondary to service-connected otitis media will be granted.  
38 C.F.R. § 3.310(a); Gilbert, supra.


ORDER

Service connection for a headache disability is granted.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

